United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-4335
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the Western
      v.                                  * District of Arkansas.
                                          *
Jose Antonio Elias, Jr.,                  *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: July 5, 2000

                                    Filed: July 12, 2000
                                     ___________

Before McMILLIAN, BRIGHT, and FAGG, Circuit Judges.
                            ___________

PER CURIAM.

       Jose Antonio Elias, Jr. appeals the district court's decision to sentence Elias to
57 months imprisonment and three years supervised release after he pleaded guilty to
an illegal re-entry offense, in violation of 8 U.S.C. § 1326. On appeal, counsel filed a
brief under Anders v. California, 386 U.S. 738 (1967), suggesting the sentence is
unduly harsh. We affirm.

      Initially, we reject counsel's contention that sentencing Elias at the bottom of a
Guidelines range to which Elias did not object was cruel and unusual punishment. See
United States v. Foote, 920 F.2d 1395, 1401 (8th Cir. 1990) (sentences imposed under
the Guidelines do not violate Eighth Amendment), cert. denied, 500 U.S. 946 (1991).
Otherwise, counsel does not raise any other valid basis for review. See 18 U.S.C. §
3742(a)(1)-(4) (limiting appeals to sentences imposed in violation of law, sentences
imposed due to incorrect application of Guidelines, sentences above applicable
Guidelines range, and unreasonable sentences imposed for offenses for which there
were no Guidelines).

      Having reviewed the record for any nonfrivolous issues and having found none,
see Penson v. Ohio, 488 U.S. 75, 80 (1988), we affirm Elias's sentence, grant counsel's
motion to withdraw, and deny Elias's motion for appointment of new counsel.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-